Maeshall, T.
Appellants complain because the trial" court did not, at the close of respondent’s case in chief, dismiss-the action as to defendant Commercial National Bank. It is a sufficient answer thereto, that appellants were not in anyway prejudiced thereby, and as the bank has not appealed,, any grievance as to it is not here for consideration.
It is suggested that appellants were bound to pay over the money, as they did, to the attorneys; that they would have-been guilty of contempt in refusing to do so. Counsel fail to appreciate that the relations between appellants and respondent were not subject to judicial interference in the Amien action. Eespondent was not a party thereto in any way. The court had no more right to order his money, because it happened to he on deposit with appellants for a particular purpose, applied to a different one, than to order the money of any other-stranger to the litigation, which happened to he under appellants’ control, if any, disbursed to satisfy the service claims of the attorneys for defendants in the Amien action. The court. *190was without the slightest semblance of jurisdiction to make the order for confiscation of respondent’s money. The mere fact that Armen’s attorneys signed the stipulation for the order is of no significance. They were not the attorneys for respondent. The whole proceeding, as to all the parties concerned, was extra-judicial. An order of that character is of no force. It is no more a sufficient basis for contempt proceedings in case of its being ignored than would be the order of a person not clothed with the judicial office so as to be capable of making a judicial order, good in form.
No more need be said. There is no merit in the appeal.
By the Court. — The judgment is affirmed.